Mugglin, J.
Appeal from a judgment of the County Court of St. Lawrence County (Nicandri, J.), rendered September 17, 2001, convicting defendant upon his plea of guilty of the crime of burglary in the second degree.
Defendant pleaded guilty to the crime of burglary in the second degree and was sentenced in accordance with the plea agreement to a determinate term of four years’ imprisonment and payment of $1,363.36 in restitution. Defense counsel seeks to be relieved of his assignment as counsel for defendant on the ground that there are no nonfrivolous issues that can be raised on appeal. Upon our review of the record, defense counsel’s brief and defendant’s pro se submission, we agree. Defendant entered a knowing, voluntary and intelligent plea of guilty and was sentenced in accordance with the plea agreement. Accordingly, the judgment is affirmed and defense counsel’s application for leave to withdraw is granted (see, People v Stokes, 95 NY2d 633; People v Cruwys, 113 AD2d 979, lv denied 67 NY2d 650).
Mercure, J.P., Peters, Carpinello and Lahtinen, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.